Case 6:21-cv-01245-CEM-GJK Document 1-5 Filed 08/02/21 Page 1 of 4 PagelD 23

Law Office of Kevin P. McCann
137 S. Courtenay Pkwy, Ste 830
Merritt Island, Florida 32952

 

 

Telephone: (321) 222-3270
Fax; (321) 978-0302

July 31, 2020

Exhibit "12 “

Kevin Maxwell, Esq.

The Law Office of Kevin C. Maxwell
733 West Colonial Drive

Orlando, Florida 32804

RE: Legal Opinion of Firearm Trigger Mechanism
United States Patent 10,514,223

Dear Mr. Maxwell:

Per your request, this letter serves as my legal opinion regarding the legality of a Firearm
Trigger Mechanism (“FTM”), United States Patent Number 10,514,223 (“Patent”). You requested my
legal opinion based on my current firearms-related legal practice, as well as my former twenty-five
(25) year career and experiences as a special agent with the Bureau of Alcohol, Tobacco, Firearms, and
Explosives (“ATF”) in which I routinely determined the legality of numerous firearms and firearm
parts.

I reviewed the Patent and I observed a video simulation regarding the functionality of the FTM.
On June 13, 2020, I observed the nomenclature and operation of a prototype of the FTM at an outdoor
firing range. I reviewed the July 30, 2020 FTM expert technical report of Daniel O’ Kelly,
International Firearm Specialist Academy, and I reviewed applicable statutes, case law, and prior ATF
opinions for similar devices.

The Patent for the FTM states, “The present invention provides a semiautomatic trigger
mechanism for increasing rate of fire that can be retrofitted into popular existing firearm platforms...
In the disclosed embodiments, the normal resetting of the hammer, as the bolt or bolt carrier is cycled,
causes the trigger to forcibly reset by contact between the hammer and a surface of the trigger
member. Once reset, movement of the trigger is blocked by a locking bar and cannot be pulled until the
bolt has been returned to battery, thus preventing “hammer follow” behind the bolt or bolt carrier.”

The mechanics and operation of the FTM, as described in the Patent, was visually presented in
a video simulation of the device, which I observed and opined supports the mechanics and operation of
the FTM as described in the Patent.

Mr. O’Kelly, a firearms technology expert, conducted a technical examination of the FTM and

prepared the above-mentioned expert technical report, which I reviewed and opined supports the
mechanics and operation of the FTM as described in the Patent.

www.MeCannFLlaw.com 2 eae
Case 6:21-cv-01245-CEM-GJK Document 1-5 Filed 08/02/21 Page 2 of 4 PagelD 24

Kevin Maxwell, Esq.
Legal Opinion
Page 2 of 2

The National Firearms Act (“NFA”), at Title 26, USC, §5845(b), provides the definition of a
machinegun as follows: “The term “machinegun” means any weapon which shoots, is designed to
shoot, or can be readily restored to shoot, automatically more than one shot, without manual
reloading, by a single function of the trigger. The term shall also include the frame or receiver of any
such weapon, any part designed and intended solely and exclusively, or combination of parts designed
and intended, for use in converting a weapon into a machinegun, and any combination of parts from
which a machinegun can be assembled if such parts are in the possession or under the control of a
person.”

The critical element in the definition of a machinegun is, “... by a single function of the
trigger.” Thus, if a firearm fires more than one shot by a single function of the trigger, then the
firearm is classified by statute as a “machinegun”. In contrast, if a firearm fires only one shot by a
single function of the trigger, then the firearm is not classified as a “machinegun’’.

The Gun Control Act (“GCA”), at Title 18, USC, § 921(a)(28), provides the definition of a
semiautomatic rifle as follows: “The term “semiautomatic rifle” means any repeating rifle which
utilizes a portion of the energy of a firing cartridge to extract the fired cartridge case and chamber the
next round, and which requires a separate pull of the trigger to fire each cartridge.”

Based on my review of the Patent and video simulation, my observance of the nomenclature
and functionality of the FTM, my review of Mr. O’Kelly’s expert opinion report, my review of
applicable statutes and case law, my review of prior ATF opinion letters, and my knowledge and
experience, I conclude that a rifle equipped with the FTM is not a “machinegun” as it does not fire
more than one shot by a single function of the trigger. I further conclude that a rifle equipped with the
FTM utilizes a portion of the energy of a firing cartridge to extract the fired cartridge case and chamber
the next round, and fires only one shot with each separate pull of the trigger, and is thus a
“semiautomatic rifle”.

As a device that delivers only semiautomatic firing when equipped and utilized within a rifle, I
conclude and opine that the FTM is a legal device not subject to the provisions of the NFA. Please let
me know if you have any questions or require any additional information.

Very truly yours,

Kevin McCann, Esq.

es. www.McCannFLLaw.com 2
Case 6:21-cv-01245-CEM-GJK Document 1-5 Filed 08/02/21 Page 3 of 4 PagelD 25

Kevin P. McCann, Esq.
137 S. Courtenay Pkwy, Suite 830
Merritt Island, Florida 32952
Kevin@McCannFLLaw.com
(321) 222-3270

 

Professional Experience:

Law Office of Kevin P. McCann, Merritt Island, FL, April 2016 - Present

Sole Practitioner: Provides legal advice and services in business matters, compliance
matters, contracts and civil disputes, firearms matters, criminal defense, personal injury,
and estate planning

United States Department of Justice
Bureau of Alcohol, Tobacco, Firearms, and Explosives, 1992 - 2017 (Retired Oct. 2017)

Resident Agent in Charge, Orlando, FL, August 2012 - October 2017
Led groups of federal agents regarding international firearms trafficking, ITAR, narcotics,
arson, explosives, money laundering, exporting, and white-collar crime investigations

Criminal Investigator, Orlando, FL, June 2007 - August 2012
Conducted complex investigations involving a variety of federal firearms trafficking, ITAR,
narcotics, money laundering, exporting, and violent crime offenses

Supervisory Special Agent, Chicago, IL, April 2004 - June 2007
Supervised all tactical and strategic Intelligence, as well as all firearms trafficking
investigations and operations in the Chicago metropolitan area

Criminal Investigator, Baltimore, MD, July 1992 - April 2004

Conducted complex violent crime, firearms, money laundering, narcotics, and white-collar
crime investigations. Served as: Public Information Officer, Intelligence Officer, Certified
Firearms Instructor, Special Response Team (SWAT) member, and Operations Officer

Education:

U.S. Army War College, Center for Strategic Leadership, Carlisle, PA
Strategic Leadership Course, 2017

University of Maryland, School of Law, Baltimore, MD
Juris Doctorate (JD), Focus on Criminal and Constitutional Law, May 2003

Federal Law Enforcement Training Center, Glynco, GA
Basic Law Enforcement Training and New Agent Advanced Training, 1993; Advanced
Undercover Training, 1996; Special Response Team (SWAT) Training, 1998
Case 6:21-cv-01245-CEM-GJK Documenti1-5 Filed 08/02/21

Kevin P. McCann Resume
Page 2 of 2

Fairfield University, Fairfield, CT
Bachelors Degree, Economics and Finance, May 1992

Bar Admissions:
State Bar of Florida
U.S. District Court (Federal Bar); Middle District of Florida

Professional Associations:

Federal Law Enforcement Officers Association (FLEOA)
Member of the American Bar Association

Member of the Brevard County Bar Association

Member of the Orange County Bar Association

Member of Vassar B. Carlton Inn of Court

Volunteer Associations:
Member of the Elder Board for Georgianna Church
Member of the Brevard County Opioid Task Force

Page 4 of 4 PagelD 26
